      Case 3:19-cv-07651-EMC Document 280 Filed 09/09/21 Page 1 of 2



 1 Christopher A. Seidl (pro hac vice)
   CSeidl@RobinsKaplan.com
 2 John K. Harting (pro hac vice)
   JHarting@RobinsKaplan.com
 3
   ROBINS KAPLAN LLP
 4 800 LaSalle Avenue, Suite 2800
   Minneapolis, MN 55402
 5 Telephone: 612-349-8500
   Facsimile: 612-349-4181
 6 Counsel for Defendants
   INVT SPE LLC
 7
   INVENTERGY GLOBAL, INC.
 8
   Additional Counsel Listed on Signature Page
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12

13 INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-EMC

14                Plaintiffs,
                                                 [PROPOSED] ORDER GRANTING
15         v.                                    DEFENDANTS INVT SPE LLC AND
                                                 INVENTERGY GLOBAL, INC.’S
16 FORTRESS INVESTMENT GROUP LLC,                ADMINISTRATIVE MOTION TO FILE
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC            UNDER SEAL DOCUMENTS RELATED
   LUXEMBOURG S.A.R.L., VLSI                     TO ITS SUPPLEMENTAL REPLY BRIEF
18 TECHNOLOGY LLC, INVT SPE LLC,                 IN SUPPORT OF DEFENDANTS’ JOINT
   INVENTERGY GLOBAL, INC., and IXI IP,          MOTION TO DISMISS AND TO STRIKE
19 LLC,                                          PLAINTIFF INTEL’S SECOND
                                                 AMENDED COMPLAINT
20                Defendants.

21                                               Hon. Edward M. Chen

22

23

24

25

26

27

28
                                                                  [PROPOSED] ORDER GRANTING INVT AND
                                                            INVENTERGY ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                                                               Case No. 3:19-cv-07651-EMC
       Case 3:19-cv-07651-EMC Document 280 Filed 09/09/21 Page 2 of 2



 1          Having considered Defendants INVT SPE LLC (“INVT”) and Inventergy Global, Inc.’s

 2 (“Inventergy”) Administrative Motion to File Under Seal Their Supplemental Reply Brief in

 3 Support of Defendants Joint Motion to Dismiss and to Strike Plaintiff Intel’s Second Amended

 4 Complaint (“Supplemental Brief”), INVT and Inventergy have established 1) that the document

 5 and portions considered are privileged, protectable as a trade secret or otherwise entitled to

 6 protection under the law under Civil L.R. 79-5(b), and 2) “good cause” and “compelling reasons”

 7 that the strong presumption of access to judicial records is rebutted. See Ctr. for Auto Safety v.

 8 Chrysler Grp., LLC, 809 F.3rd 1092, 1101 (9th Cir. 2016).

 9          IT IS HEREBY ORDERED THAT: INVT and Inventergy’s Administrative Motion to
10 File Under Seal Their Supplemental Reply Brief in Support of Defendants Joint Motion to

11 Dismiss and to Strike Plaintiff Intel’s Second Amended Complaint is GRANTED. The Clerk of

12 Court shall file under seal the following material:

13                     Document                                Portions to Be Filed Under Seal
         Supplemental Reply Brief                        Page 1, n.1 line 26
14
            IT IS SO ORDERED
15

16                                                       ____________________________________
     Dated: September 9, 2021                            HON. EDWARD M. CHEN
17                                                       United States District Judge

18

19

20

21

22

23

24

25

26

27

28
                                                                            [PROPOSED] ORDER GRANTING INVT AND
                                                                      INVENTERGY ADMINISTRATIVE MOTION TO FILE
                                                                                                       UNDER SEAL
                                                    -1-                                  Case No. 3:19-cv-07651-EMC
